DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Requested for Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/14/2022 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/14/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-20 are allowed.


Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: After a fully conducted search and consideration, the prior art taken alone or in combination neither anticipates nor render obvious to the claimed subject matter of the instant application. The prior art Baumannn et al. (US Patent No. 9,425,965) discloses providing a persistent secure execution environment with a hosted computer are described.  A host operating system of a computing system provides an encrypted checkpoint to a persistence module that executes in a secure execution environment of a hardware-protected memory area initialized by a security-enabled processor.  The encrypted checkpoint is derived at least partly from another secure execution environment that is cryptographically certifiable as including another hardware-protected memory area established in an activation state to refrain from executing software not trusted by the client system. (Baumann, Abstract), Willden et al. (US Patent No. 9,697,371) discloses a trusted execution environment (TEE) of a computing device may receive an operation request requiring use of a protected data accessible only to the TEE.  Responsive to receiving the operation request, the TEE may generate first data.  The computing device may send the first data to a remote computing device.  Responsive to sending the first data, the TEE may receive second data.  The TEE may validate the second data to verify the remote computing device generated the second data.  Responsive to validating the second data was generated by the remote computing device, the TEE may perform the requested operation using the protected data. (Willden, Abstract), Smith et al. (US Pub No. 2016/0087792) discloses generating one or more polynomial elements for a polynomial function using a node value of a pseudo random number generator tree as a seed value, the polynomial function comprising a secret value and the polynomial elements, and the pseudo random number generator tree at least partially matching at least one other pseudo random number generator tree on another device, generating a plurality of share values based on the one or more polynomial elements and the polynomial function and distributing a share value of the plurality of share values to a device (Smith, Abstract), Bunch et al. (US Pub No. 2019/0238323) discloses local key managers on computing nodes of distributed computing systems.  The local key managers may protect secrets (e.g. cryptographic keys) in the distributed system such that risk of compromise is reduced or eliminated.  The local key managers may utilize a master key to protect secrets.  The master key may be protected by generating multiple key shares using a key sharing technique (e.g., Shamir's secret sharing).  The multiple key shares may be stored on different nodes in the distributed computing system.  In some examples, secure processors, such as trusted platform modules (TPMs), may be incorporated in computing nodes of distributed computing systems described herein.  The secure processor may aid in securely protecting cryptographic keys in the event of disk or node theft. (Bunch, Abstract), Smith (US Patent No. 9,674,182) discloses managing and exchanging encryption keys are also described.  Such systems and methods may be used to maintain the security of the data/code before during, and/or after the execution of the trusted task (Smith, Abstract), Hjelm et al. (US Patent No. 9,722,775) discloses a Trusted Execution Environment (TEE) within a mobile device for secure Public Key Infrastructure (PKI) processing, wherein the TEE is isolated and secure from the mobile device's normal “rich” operating system. A “trusted execution environment (TEE)” as referred to herein includes a TEE as specified by Trusted Computing Group™ standards and/or GlobalPlatform™ standards. The isolated and secure TEE stores private keys that are part of a public key/private key pair, and executes trusted applications that enable, using the stored private key, the performance of secure PKI functions such as, for example, authentication, encryption, signature generation, key management, data shredding and data zipping (i.e., compression). The TEE also executes a trusted application that enables, using a stored digital certificate for a network service, the mobile device to securely engage in the network service with a network service provider. (Hjelm, column 2, lines 11-28), MARUYAMA et al. (US Pub No. 2021/0234684) discloses an information processing system including: a first apparatus (10a) that divides a user key (UK) of a share-source user through a secret distribution process to generate a plurality of distribution keys (S1 and S2); a second apparatus (10b) that sends a processing request to execute a predetermined process by using one of a plurality of the distribution keys generated by the first apparatus; and a third apparatus (20) that makes a determination based on one of a plurality of the distribution keys generated by the first apparatus and the processing request received from the second apparatus. (MARYAMA, Abstract) and Poornachandran et al. (US Pub No. 2016/0350534) discloses a system is adapted to: record at least one measurement of a virtual trusted execution environment in a storage of the system and generate a secret sealed to a state of this measurement; create, using the virtual trusted execution environment, an isolated environment including a secure enclave and an application, the virtual trusted execution environment to protect the isolated environment; receive, in the application, a first measurement quote associated with the virtual trusted execution environment and a second measurement quote associated with the secure enclave; and communicate quote information regarding the first and second measurement quotes to a remote attestation service to enable the remote attestation service to verify the virtual trusted execution environment and the secure enclave, and responsive to the verification the secret is to be provided to the virtual trusted execution environment and the isolated environment. (Poornachandran, Abstract), however, the prior art taken alone or in combination fails to teach or suggest “transmitting, by the first computing device, combined key data that is based on the cryptographic key data to a third computing device; deriving, by the first computing device, a cryptographic key from combined key data received from the third computing device, wherein the received combined key data is based on the cryptographic key data of the second computing device and cryptographic key data of the third computing device; and causing the trusted execution environment to execute the executable code and use the cryptographic key to access sensitive data on a persistent storage device” (as recited in claims 1, 15 & 19). Claims are allowed in light of the above claim limitations when in combination with the remaining claim limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAQUEAL D WADE whose telephone number is (571)270-0357. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on 571-272-4063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SHAQUEAL D WADE-WRIGHT/Primary Examiner, Art Unit 2437